Title: To Thomas Jefferson from John Quincy Adams, 12 June 1820
From: Adams, John Quincy
To: Jefferson, Thomas


Sir,
Department of State, Washington,
12. June, 1820.
By a Resolution of Congress, of the 19th of January last, the Secretary of State has been instructed to furnish each College and University in the United States with one Copy of the Journal of the Federal Convention, recently printed by Order of Congress. Being uncertain whether a selection of a Principal or President has been made for the Virginia University, I beg leave to confide the Copy of the Journal intended for that Seminary to your friendly care, and will be indebted to your kindness for placing the Volume in such a situation, that it may, either immediately or ultimately, become appertinent to the Library of the University: And, at the same time, I have the pleasure of transmitting to you a Copy of the Journal for yourself.I have the honour to be, very respectfully, sir, your most humble and obedient servant—John Quincy Adams.